February 13, 2008 WINTERGREEN FUND, INC. Supplement to Prospectus and Statement of Additional Information Dated May 1, 2007 The Board of Directors of Wintergreen Fund, Inc. (the “Fund”) has approved new Fund Administration, Fund Accounting, and Transfer Agent arrangements for the Fund.The following changes to the disclosure in the Fund’s prospectus and statement of additional information reflect the new arrangements.The changes set forth below with respect to the Fund’s new arrangements will be effective February 19, 2008. The following disclosure will replace the disclosurein the prospectus on Page 25, in the first paragraph under “Opening an Account.” Opening an Account You may purchase shares by check, ACH, or wire.All checks must be made payable in U.S. dollars drawn on U.S. financial institutions and should be made payable to “Wintergreen Fund, Inc.” The Fund will not accept any payment in cash or money orders.The Fund also will not accept cashier’s checks in amounts of less than $10,000, nor will the Fund accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks, or starter checks for the purchase of shares. The transfer agent will charge a $25.00 fee against a shareholder’s account, in addition to any loss sustained by the Fund, for any payment that is returned.It is the policy of the Fund not to accept applications under certain circumstances or in amounts considered disadvantageous to shareholders.The Fund reserves the right to reject any application. The following disclosure will replace the disclosure tablein the prospectus on Page 32 under “How to Invest in the Fund.” Opening an Account By Mail • Complete the application • Make check payable to “Wintergreen Fund, Inc.” • Mail application and check to: Wintergreen Fund, Inc. P. O. Box 701 Milwaukee, WI53201-0701 Adding to an Account By Mail • Make check payable to “Wintergreen Fund, Inc.” Be sure to include your account number on the check. • Fill out investment slip. • Mail check with investment slip to the address on the left. By Wire • Mail your application to the above address, then call (888) GOTOGREEN (888-468-6473) to obtain an account number. • Wire funds using the instructions at the right. • Include your Account Number Wired funds must be received prior to 4:00 p.m. Eastern time to be eligible for same day pricing.The Fund and U. S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Wire funds to: U.S. Bank, N.A. 777 East Wisconsin Avenue Milwaukee, WI53202 ABA #075000022 Credit: U.S. Bancorp Fund Services, LLC Account #112-952-137 For Further Credit: Wintergreen Fund, Inc Your name and account number By Automatic Investment Plan (AIP) • Mail your application with an authorized form to the address above, along with a check for your initial investment payable to “Wintergreen Fund, Inc.” • Call (888) GOTOGREEN (888-468-6473) to obtain a form. By Automatic Investment Plan (AIP) Shares are purchased on a predetermined schedule, on dates established when the account is opened. By Electronic Funds Transfer (ACH) • Mail your application and a voided check or savings deposit slip to the above address, then call (888) GOTOGREEN (888-468-6473) to obtain an account number. • Telephone orders will be accepted via electronic funds transfer (ACH) from your designated account when your Wintergreen Fund account has been open for at least 15 days. By Electronic Funds Transfer (ACH) If you call (888) GOTOGREEN (888-468-6473) prior to 4 p.m. Eastern time to place your order, shares will be purchased at that day’s NAV. By Internet www.wintergreenfund.com • Access our website • Select Online Application • Complete the application online • Accept the terms of the online application • Your purchase proceeds will be electronically debited from the financial institution account provided while completing the online application. By Internet www.wintergreenfund.com • Access our website • Select Your Account • Provide the following information: • Your user ID • Your password • Select Transaction/Purchase menu option • Follow the instructions provided • We will electronically debit your purchase proceeds from the financial institution account identified on your account application. Through a Financial Professional Contact your financial professional. Through a Financial Professional Contact your financial professional. The following disclosure will replace the disclosurein the prospectus on Page 33, in the fifth paragraph under “Investor Services.” WINTERGREEN FUND, INC. INVESTOR SERVICES Wintergreen Fund, Inc. P. O. Box 701 Milwaukee, WI 53201-0710 Overnight Delivery Wintergreen Fund, Inc. 615 East Michigan Street, 3rd floor Milwaukee, WI 53202 Call toll-free from anywhere in the United States: (888) GOTOGREEN (888-468-6473) (Monday through Friday 8:00 A.M. To 8:00 P.M., Eastern Time). Once a telephone transaction has been placed, it cannot be canceled or modified. 2 Online Visit us online 24 hours a day, 7 days a week, at www.wintergreenfund.com •
